NO. 12-11-00053-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

DAN ARTHUR MASK,                                       §        APPEAL FROM THE THIRD
FRANK E. MASK, III, BEN L. MASK,
LELA J. MASK-VICTOR
AND JAMES C. MASK,
APPELLANTS

V.                                                     §        JUDICIAL DISTRICT COURT

CAROLYN ODUMS, MAXIE MCKENTIE,
THELMA HIGH, FAYE DIGHTMAN,
GWENDOLYN PURVEY AND
MOTRICE MCKENTIE, JR.,
APPELLEES                     §                                 HOUSTON COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b).
Appellants perfected their appeal on February 15, 2011.           The clerk’s record was filed on
March 21, 2011, and Appellants’ brief was due on or before May 20, 2011, after the granting of
an extension. When Appellants failed to file their brief by May 20, 2011, this court notified
Appellants on May 24, 2011, that the brief was past due. The notice warned that if no motion for
extension of time to file the brief was received by May 31, 2011, the appeal would be dismissed
for want of prosecution under Texas Rule of Appellate Procedure 42.3(b). Further, the notice
informed Appellants that the motion for extension of time must contain a reasonable explanation
for their failure to file the brief and a showing that Appellees had not suffered material injury
thereby.
         To date, Appellants have not complied with this court’s May 24, 2011 notice.
Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1),
42.3.(b).
Opinion delivered June 30, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



                                                           1
(PUBLISH)




    2